Petition
for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed May 17,
2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00317-CV

In Re Sunamerica Investments, Inc.,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS
125th District
Court
Harris County
Trial Court
Cause No. 2009-55747A
 


MEMORANDUM OPINION

On April 13, 2011, relator Sunamerica Investments,
Inc. filed a petition for writ of mandamus in this court.  See Tex.
Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this court to compel the Honorable Kyle Carter, presiding judge of
the 125th District Court of Harris County to vacate his April 4, 2011 order
granting the jury demand of real parties in interest, Paul Buchanan, Coach
Realty Services, Inc., and Thomas H. Scott.
On May 3, 2011, real parties filed a joint waiver of
jury trial in the underlying litigation.  On the same day, real parties filed a
motion to dismiss this petition for writ of mandamus as moot.  The motion is
granted.
Accordingly, relator’s petition for writ of mandamus
is dismissed as moot.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost,
Jamison, and McCally.